Case 5:20-cv-00333-JGB-DFM Document 16 Filed 01/27/21 Page 1of1 Page ID #:3348

O

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION

MONTE MARQUES WALKER, No. ED CV 20-00333-JGB (DFM)
Petitioner, JUDGMENT
V.
RAYMOND MADDEN,

Respondent.

 

 

Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,

IT IS ADJUDGED that the Petition is denied, and this action dismissed

with prejudice.

Date: January 27, 2021

  

fied States District Judge
